United States Securities And Exchange Commission Washington, DC20549 FORM 10-Q (Mark One) R Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended September30, 2007 or ¨ Transition Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number: 1-8865 SIERRA HEALTH SERVICES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0200415 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2724 North Tenaya Way, Las Vegas, NV 89128 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (702)242-7000 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesRNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer" and "large accelerated filer" in Rule12b-2 of the Exchange Act (check one). Large accelerated filer R Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoR The number of shares outstanding of the registrant's Common Stock as of November 2, 2007 was56,193,000. Sierra Health Services, Inc. Quarterly Report on Form 10-Q For The Period Ended September 30, 2007 Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets – September 30, 2007 and December 31, 2006 1 Condensed Consolidated Statements of Income – three and nine months ended September 30, 2007 and 2006 2 Condensed Consolidated Statements of Stockholders' Equity – nine months ended September 30, 2007 and 2006 3 Condensed Consolidated Statements of Cash Flows – nine months ended September 30, 2007 and 2006 4 Notes to Condensed Consolidated Financial Statements 5-16 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17-30 Item 3.Quantitative and Qualitative Disclosures About Market Risk 31 Item 4.Controls and Procedures 31 Part II. Other Information Item 1.Legal Proceedings 32-33 Item 1A. Risk Factors 33-34 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 34-35 Item 3.Defaults upon Senior Securities 35 Item 4.Submission of Matters to a Vote of Security Holders 35 Item 5.Other Information 35 Item 6. Exhibits 35 Signatures 36 i Table of Contents Part I.Financial Information Item 1.Financial Statements Sierra Health Services, Inc. And Subsidiaries Condensed Consolidated Balance Sheets (in thousands, except per share data) (Unaudited) September 30, 2007 December 31, 2006 Assets Current assets: Cash and cash equivalents $ 53,160 $ 58,918 Investments 284,420 323,846 Accounts receivable (less allowance for doubtful accounts: 2007-$7,400;2006-$5,518) 30,366 21,308 Current portion of deferred tax asset 33,584 29,861 Prepaid expenses and other current assets 129,475 110,020 Total current assets 531,005 543,953 Property and equipment, net 64,197 71,893 Restricted cash and investments 17,274 19,428 Goodwill 14,782 14,782 Deferred tax asset (less current portion) 28,762 18,656 Note receivable (less valuation allowance: 2007 and 2006 - $15,000) 47,000 47,000 Other assets 92,006 93,700 Total assets $ 795,026 $ 809,412 Liabilities and stockholders' equity Current liabilities: Accrued and other current liabilities $ 85,389 $ 99,314 Trade accounts payable 2,082 1,552 Accrued payroll and taxes 29,351 25,925 Medical claims payable 191,122 222,895 Premium deficiency reserve 22,081 1,076 Unearned premium revenue 52,207 52,075 Current portion of long-term debt 153 116 Total current liabilities 382,385 402,953 Long-term debt (less current portion) 20,535 118,734 Other liabilities 91,062 71,007 Total liabilities 493,982 592,694 Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value, 1,000 shares authorized; none issued or outstanding ¾ ¾ Common stock, $.005 par value, 120,000 shares authorized;2007 – 73,582; 2006 – 70,835 shares issued; 2007 – 56,180; 2006 – 53,824 shares outstanding 368 354 Treasury stock at cost: 2007 – 17,402; 2006 – 17,011 common stock shares (614,976 ) (600,539 ) Additional paid-in capital 469,645 436,643 Accumulated other comprehensive loss (7,408 ) (8,635 ) Retained earnings 453,415 388,895 Total stockholders' equity 301,044 216,718 Total liabilities and stockholders' equity $ 795,026 $ 809,412 See accompanying Notes to Condensed Consolidated Financial Statements 1 Table of Contents Sierra Health Services, Inc. And Subsidiaries Condensed Consolidated Statements Of Income (In thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Operating revenues: Medical premiums $ 445,680 $ 405,618 $ 1,371,000 $ 1,220,726 Professional fees 13,483 13,300 42,519 39,097 Investment and other revenues 9,761 11,079 32,089 32,860 Total 468,924 429,997 1,445,608 1,292,683 Operating expenses: Medical expenses 375,075 323,694 1,172,597 981,758 General and administrative expenses 42,264 51,291 160,984 153,052 Total 417,339 374,985 1,333,581 1,134,810 Operating income 51,585 55,012 112,027 157,873 Interest expense (584 ) (1,015 ) (3,576 ) (2,793 ) Other income (expense), net 279 14 1,773 (10 ) Income before income taxes 51,280 54,011 110,224 155,070 Provision for income taxes (16,654 ) (19,082 ) (37,477 ) (53,936 ) Net income $ 34,626 $ 34,929 $ 72,747 $ 101,134 Net income per common share $ 0.62 $ 0.62 $ 1.30 $ 1.78 Net income per common share assuming dilution $ 0.59 $ 0.56 $ 1.24 $ 1.61 See accompanying Notes to Condensed Consolidated Financial Statements 2 Table of Contents Sierra Health Services, Inc. And Subsidiaries Condensed Consolidated Statements Of Stockholders' Equity (In thousands) (Unaudited) Common Stock In Treasury Additional Paid-in Accumulated Other Comprehensive Retained Total Stock- holders' Shares Amount Shares Amount Capital Loss Earnings Equity Balance, January 1, 2006 69,136 $ 346 11,006 $ (377,190) $ 400,287 $ (1,750) $ 262,559 $ 284,252 Common stock issued in connection with stock plans 624 3 (562) 19,095 8,534 ¾ (13,569) 14,063 Share-based compensation expense ¾ ¾ (1) 23 5,782 ¾ 5 5,810 Common stock issued in connection with conversion of debentures 929 5 ¾ ¾ 8,495 ¾ ¾ 8,500 Excess tax benefits from share-based payment arrangements ¾ 11,445 ¾ ¾ 11,445 Repurchase of common stock shares ¾ ¾ 3,136 (127,780) ¾ ¾ ¾ (127,780) Comprehensive income: Net income ¾ 101,134 101,134 Other comprehensive income: Net unrealized holding loss on available-for-sale investments($746pretax) ¾ (485) ¾ (485) Total comprehensive income ¾ (485) 101,134 100,649 Balance, September 30, 2006 70,689 $ 354 13,579 $ (485,852) $ 434,543 $ (2,235) $ 350,129 $ 296,939 Balance, January 1, 2007 70,835 $ 354 17,011 $ (600,539) $ 436,643 $ (8,635) $ 388,895 $ 216,718 Common stock activity in connection with stock plans 204 1 (194) 5,444 2,833 ¾ (4,158) 4,120 Share-based compensation expense ¾ ¾ ¾ 1,200 2,493 ¾ 198 3,891 Common stock issued in connection with conversion of debentures 2,543 13 ¾ ¾ 23,243 ¾ ¾ 23,256 Excess tax benefits from share-based payment arrangements ¾ 4,433 ¾ ¾ 4,433 Repurchase of common stock shares ¾ ¾ 585 (21,081) ¾ ¾ ¾ (21,081) Cumulative effect from adoption of FIN 48 ¾ (4,267) (4,267) Comprehensive income: Net income ¾ 72,747 72,747 Other comprehensive income: Net unrealized holding gain on available-for-sale investments ($823pretax) ¾ 535 ¾ 535 Unfunded portion of defined benefit pension plan ($1,064 pretax) ¾ 692 ¾ 692 Total comprehensive income ¾ 1,227 72,747 73,974 Balance, September 30, 2007 73,582 $ 368 17,402 $ (614,976) $ 469,645 $ (7,408) $ 453,415 $ 301,044 See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents Sierra Health Services, Inc. And Subsidiaries Condensed Consolidated Statements Of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 72,747 $ 101,134 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 11,615 12,327 Share-based compensation expense 3,891 5,810 Excess tax benefits from share-based payment arrangements (4,433 ) (11,445 ) Provision for doubtful accounts 5,222 1,796 Other adjustments (1,083 ) 213 Change in operating assets and liabilities: Deferred tax asset (14,105 ) (2,986 ) Other current assets (26,810 ) (53,303 ) Other assets (3,172 ) (4,270 ) Accrued payroll and taxes 3,426 6,747 Medical claims payable (31,773 ) 21,396 Other current liabilities (1,980 ) 14,121 Unearned premium revenue 132 3,499 Premium deficiency reserve 21,005 ¾ Other liabilities 16,479 (1,136 ) Net cash provided by operating activities 51,161 93,903 Cash flows from investing activities: Capital expenditures, net of dispositions (2,967 ) (13,183 ) Purchase of investments, net of proceeds 34,832 11,500 Net cash provided by (used for) investing activities 31,865 (1,683 ) Cash flows from financing activities: Payments on debt and capital leases (78,494 ) (82 ) Purchase of treasury stock (21,081 ) (127,780 ) Excess tax benefits from share-based payment arrangements 4,433 11,445 Proceeds from exercise of stock in connection with stock plans 6,358 14,063 Net cash used for financing activities (88,784 ) (102,354 ) Net decrease in cash and cash equivalents (5,758 ) (10,134 ) Cash and cash equivalents at beginning of period 58,918 88,059 Cash and cash equivalents at end of period $ 53,160 $ 77,925 Supplemental condensed consolidated statement of cash flows information: Cash paid during the period for interest $ 3,828 $ 2,672 Net cash paid during the period for income taxes 57,615 37,398 Non-cash investing and financing activities: Senior convertible debentures converted into Sierra common stock 23,256 8,500 Asset received in consideration for payment of a loan 6,815 ¾ Additions to capital leases 212 ¾ Cashless exercise of restricted stock units 2,237 ¾ Investments purchased but not settled (received but not yet purchased) 9,222 (539 ) See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents Sierra Health Services, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the consolidated accounts of Sierra Health Services, Inc. ("Sierra", a holding company, together with its subsidiaries, collectively referred to herein as the "Company"). All material intercompany balances and transactions have been eliminated. These statements and the Company's annual audited consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America; however, these statements do not contain all of the information and disclosures that would be required in a complete set of audited financial statements. They should, therefore, be read in conjunction with the Company's annual audited consolidated financial statements and related notes thereto for the year ended December 31, 2006. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all material adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial results for the interim periods presented. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates and assumptions could change in the future as more information becomes available, which could impact the amounts reported and disclosed herein. Actual results may differ materially from estimates. Certain amounts in the condensed consolidated financial statements for the three and nine months ended September 30, 2006 have been reclassified to conform to the current year presentation. Such reclassifications have no effect on net income as previously reported. 2.Pending Business Combination On March 11, 2007, the Company entered into an Agreement and Plan of Merger (the "Merger Agreement"), with UnitedHealth Group Incorporated, a Minnesota corporation ("UnitedHealth Group"), and Sapphire Acquisition, Inc., a Nevada corporation and an indirect wholly-owned subsidiary of UnitedHealth Group ("Merger Sub").The Merger Agreement provides that, upon the terms and subject to the conditions set forth in the Merger Agreement, Merger Sub will merge with and into the Company (the "Merger"), with Sierra continuing as the surviving company.At the effective time of the Merger, each issued and outstanding share of the Company's common stock (other than shares owned by UnitedHealth Group or Merger Sub, whose shares will be cancelled), will be converted into the right to receive $43.50 in cash, on the terms specified in the Merger Agreement. Completion of the Merger is subject to various conditions, including, among others, (i) approval of the holders of a majority of the outstanding shares of the Company's common stock, (ii) expiration or termination of the applicable Hart-Scott-Rodino Act ("HSR") waiting period, (iii) absence of any order, injunction or other judgment or decree prohibiting the consummation of the Merger, (iv) receipt of required governmental consents and approvals without negative regulatory action, and (v) subject to certain exceptions, the accuracy of the representations and warranties of the Company and UnitedHealth Group, as applicable, and compliance by the Company and UnitedHealth Group with their respective obligations under the Merger Agreement.The Merger Agreement contains certain termination rights for both the Company and UnitedHealth Group, and further provides that, upon termination of the Merger Agreement under specified circumstances, the Company may be required to pay UnitedHealth Group a termination fee of $85.0 million and in other circumstances, UnitedHealth Group may be required to pay Sierra a termination fee of $25.0 million. On May 16, 2007, the Company and UnitedHealth Group received a request for additional information from the Antitrust Division of the U.S. Department of Justice ("DOJ") regarding the proposed merger between the two companies.The information request, also known as a "second request," was issued under notification requirements of the HSR.The effect of the second request is to extend the waiting period imposed by the HSR until 30 days after 5 the Company and UnitedHealth Group have substantially complied with the request for additional information, unless the period is extended voluntarily by the parties or terminated sooner by the DOJ. On June 27, 2007, the Company’s stockholders approved the Merger Agreement.On August 27, 2007, the Company received an order granting approval of the merger from the Commissioner of Nevada's Division of Insurance. On September 6, 2007, the Company received notice that the California Department of Insurance granted approval of the merger. 3.Medicare Part D Prescription Drug Program ("PDP") The Company contracted with the Centers for Medicare and Medicaid Services ("CMS") to offer a basic stand-alone PDP ("Basic Plan") to eligible Medicare beneficiaries effective January 1, 2006.The Company offered the Basic Plan in eight regions covering Arizona, California, Colorado, Idaho, Nevada, New Mexico, Oregon, Texas, Utah and Washington. The Company was also selected as a PDP sponsor in the same states for auto-enrolled CMS subsidized beneficiaries. In 2007, the Company expanded its Basic Plan offering to 30 states and the District of Columbia. The Company remains eligible as a PDP sponsor for its 2006 auto-enrolled CMS subsidized beneficiaries in California and Nevada, and for its 2006 and new 2007 auto-enrolled beneficiaries in Arizona, Colorado, Idaho, Oregon, Utah and Washington. The Company is no longer a PDP sponsor for auto-enrolled beneficiaries in New Mexico and Texas.For 2007, the Company, for the first time, offers an enhanced benefit plan ("Enhanced Plan") in the same 30 states and the District of Columbia.The Enhanced Plan provides brand name and generic prescription drug benefits through the coverage gap.See Note 4 for further discussion of the premium deficiency reserve associated with the Enhanced Plan. In 2008, the Company will continue to offer the Basic Plan in 30 states and the District of Columbia, but will be a PDP sponsor for auto-enrolled beneficiaries only in Arizona. The Company will no longer be a PDP sponsor for auto-enrolled beneficiaries in California, Colorado, Idaho, Nevada, Oregon, Utah and Washington as it did not meet the CMS benchmark in those states for 2008. The Company did not submit a bid to CMS for an Enhanced Plan offering for 2008 and therefore will not be offering this plan in 2008. The Company recognizes premium revenue as earned over the contract period; however, pharmacy and administrative costs are required to be recognized as incurred with no allocation or annualized estimation of the impact of deductibles, the coverage gap or "donut hole," prior to it being reached by the member, or reinsurance.This method of recognizing revenues and expenses results in a disproportionate amount of expense in the first part of each contract year when the plan is responsible for a larger portion of the drug cost. CMS shares in the risk of certain pharmacy costs related to the basic benefits covered in both of the Company’s stand-alone plans and its Medicare Advantage PDP.The Company recognizes a risk sharing receivable or payable based on the year-to-date activity.The risk sharing receivable or payable is accumulated for each contract and recorded in the Condensed Consolidated Balance Sheet in prepaid expenses and other current assets or accrued and other current liabilities depending on the net contract balance at the end of the reporting period.The Company had a $19.9 million and an $11.8 million risk sharing payable balance related to its Medicare Advantage PDP at September 30, 2007 and December 31, 2006, respectively, which is included in accrued and other current liabilities in the Condensed Consolidated Balance Sheet. Payments from CMS for reinsurance and for cost sharing related to low income individuals ("Subsidies") are recorded as a payable when received. This payable is reduced when reinsurance is utilized and Subsidies are provided by the Company.This activity is accumulated and when the net balance for each contract is negative, it is reclassed to a receivable.The payable or receivable is recorded in the Condensed Consolidated Balance Sheet in 6 Table of Contents prepaid expenses and other current assets or accrued and other current liabilities depending on the net contract balance at the end of the reporting period. The Company had a $42.2 million and a $63.4 million receivable balance at September 30, 2007 and December 31, 2006, respectively, for reinsurance and Subsidies related to our stand-alone PDP, which is included in prepaid and other current assets in the Condensed Consolidated Balance Sheet.A reconciliation of the final risk sharing, Subsidies, and reinsurance amounts is usually performed in the third quarter following the plan year.The Company has received the reconciliation for the 2006 plan year and received the final payment in the fourth quarter of 2007. 4.Premium Deficiency Reserves In 2007, the Company offered its Basic Plan and, for the first time, it offered an Enhanced Plan.The Company engaged independent actuarial consultants in developing the Enhanced Plan.The premium structure for the Enhanced Plan was based on a projected level of utilization per member.The Company's experience so far in 2007 indicates it has experienced significantly increased costs from what the actuarial projections anticipated.Based on the data available to date, the estimated 2007 pharmacy and administrative maintenance costs will exceed the estimated 2007 premiums. For purposes of analyzing premium deficiencies, the Company follows the guidance provided by the Financial Accounting Standards Board ("FASB") in Statement of Financial Accounting Standards No. 60 "Accounting and Recording by Insurance Enterprises" ("SFAS 60"), which requires contracts to be grouped in a manner consistent with its method of acquiring, servicing, and measuring the profitability of such contracts.Based on the guidance provided in SFAS 60, the Company concluded that it should evaluate the Enhanced Plan and the Basic Plan separately when determining if a premium deficiency exists.SFAS 60 also requires a premium deficiency be recognized if the sum of expected claim costs and claim adjustment expenses, expected dividends to policyholders, unamortized acquisition costs, and administrative maintenance costs exceeds related unearned premiums.The Company does not consider anticipated investment income in determining if a premium deficiency exists. During the first half of 2007, the Company recorded a $55.3 million pre-tax loss related to the Enhanced Plan, which resulted in a premium deficiency reserve of $39.3 million at June 30, 2007.This represented the Company's estimate of the full year 2007 losses for the Enhanced Plan based on the data available at that time.Based on the data which is currently available, the Company now believes that the entire year 2007 losses for the Enhanced Plan will be $58.9 million.The Company has recorded an additional $3.6 million in premium deficiency reserves during the quarter ended September 30, 2007.The change in estimate was due to higher than projected utilization during the third quarter of 2007 and lower than projected risk share from CMS resulting in an $9.4 million increase in projected medical losses, which was partially offset by a $5.8 million decrease in projected general and administrative expenses, due to better than expected collections of the members’ portion of the premiums.At September 30, 2007, the remaining premium deficiency reserve balance for the Enhanced Plan was $22.1 million. 5.Investments Of the cash and cash equivalents and current investments that total $337.6 million in the accompanying Condensed Consolidated Balance Sheet at September 30, 2007, $307.4 million is limited for use only by the Company's regulated subsidiaries.Such amounts are available for transfer to Sierra from the regulated subsidiaries only to the extent that they can be remitted in accordance with terms of existing management agreements and by dividends, which customarily must be approved by regulating state insurance departments.The remainder is available to Sierra on an unrestricted basis. Investments consist primarily of U.S. Government and its agencies' securities, municipal bonds, corporate bonds, securities, trust deed mortgage notes, limited partnerships, and real estate joint ventures.At September 30, 2007, approximately 70% of the Company's investment portfolio is invested in U.S. Government and its agencies' securities and municipal bonds.All non-restricted investments that are designated as available-for-sale are classified 7 Table of Contents as current assets and stated at fair value.Fair value is estimated primarily from published market values at the balance sheet date.These investments are available for use in the current operations regardless of contractual maturity dates.Restricted investments are classified as non-current assets. The Company calculates realized gains and losses using the specific identification method and includes them in investment and other revenues.Unrealized holding gains and losses on available-for-sale investments are included as a separate component of stockholders' equity, net of income tax effects, until realized.The Company does not have any held-to-maturity investments. The Company does not believe any of its available-for-sale or restricted investments are other than temporarily impaired at September 30, 2007. The Company classifies investments in trust deed mortgage notes, limited partnerships, and real estate joint ventures as other investments.These investments are classified as current assets if expected maturity is within one year of the balance sheet date.Otherwise, they are classified as long-term investments and included in other assets in the Condensed Consolidated Balance Sheet. The Company believes that no adjustments are required to its recorded amounts of investments in trust deed mortgage notes, limited partnerships or real estate joint ventures at September 30, 2007. 6.Long-Term Debt Sierra Debentures - In March 2003, the Company issued $115.0 million aggregate principal amount of its 2¼% senior convertible debentures due March 15, 2023.The debentures are not guaranteed by any of Sierra's subsidiaries.The debentures pay interest, which is due semi-annually on March 15 and September 15 of each year.Each $1,000 principal amount of debentures is convertible, at the option of the holders, into 109.3494 shares of the Company's common stock before March 15, 2023 if: (i) the market price of the Company's common stock for at least 20 trading days in a period of 30 consecutive trading days ending on the last trading day of the preceding fiscal quarter exceeds 120% of the conversion price per share of the Company's common stock; (ii) the debentures are called for redemption; (iii) there is an event of default with respect to the debentures; or (iv) specified corporate transactions have occurred.Beginning December 2003, and for each subsequent period, the market price of the Company's common stock exceeded 120% of the conversion price for at least 20 trading days in a period of 30 consecutive trading days.The conversion rate is subject to certain adjustments. This conversion rate represents a conversion price of $9.145 per share.Holders of the debentures may require the Company to repurchase all or a portion of their debentures on March 15 in 2008, 2013 and 2018, or upon certain corporate events, including a change in control.In either case, the Company may choose to pay the purchase price of such debentures in cash or common stock or a combination of cash and common stock.The Company can redeem the debentures for cash beginning March 20, 2008. During the first quarter of 2006, a debenture holder ("holder") converted $500,000 in debentures for approximately 54,000 shares of common stock.During the third quarter of 2006, the Company entered into a privately negotiated transaction with a holder pursuant to which the holder converted $8.0 million in debentures for approximately 875,000 shares of common stock in accordance with the indenture governing the debentures. During the first quarter of 2007, the Company entered into one privately negotiated transaction with a holder pursuant to which the holder converted an aggregate of $21.7 million in debentures for approximately 2.4 million shares of common stock in accordance with the indenture governing the debentures. In addition, two other holders also converted $1.5 million in debentures for approximately 168,000 shares of common stock.At September 30, 2007, the Company had outstanding $20.2 million in aggregate principal amount of its 2¼% senior convertible debentures due March 15, 2023. Revolving Credit Facility - On March 3, 2003, the Company entered into a revolving credit facility.Effective June 26, 2006, the current facility was amended to extend the maturity from December 31, 2009 to June 26, 2011, increase the availabilityfrom $140.0 millionto $250.0 million and reduce thedrawn and undrawnfees. The current 8 Table of Contents incremental borrowing rate is LIBOR plus 0.60%.The facility is available for general corporate purposes and at September 30, 2007, the Company had no outstanding balance on this facility. The credit facility remains secured by guarantees by certain of the Company's subsidiaries and a first priority perfected security interest in (i) all of the capital stock of each of the Company's unregulated, material domestic subsidiaries (direct or indirect) as well as all of the capital stock of certain regulated, material domestic subsidiaries; and (ii) all other present and future assets and properties of the Company and those of its subsidiaries that guarantee the credit agreement obligations (including, without limitation, accounts receivable, inventory, certain real property, equipment, contracts, trademarks, copyrights, patents, license rights and general intangibles) subject, in each case, to the exclusion of the capital stock of CII Financial, Inc. ("CII") and certain other exclusions. The revolving credit facility's covenants limit the Company's ability to dispose of assets, incur indebtedness, incur other liens, make investments, loans or advances, make acquisitions, engage in mergers or consolidations, make capital expenditures and otherwise restrict certain corporate activities.The Company's ability to pay dividends, repurchase its common stock and prepay other debt is unlimited provided that the Company can still exceed a certain required leverage ratio after such transaction or any borrowing incurred as a result of such transaction.In addition, the Company is required to comply with specified financial ratios as set forth in the credit agreement.The Company believes it is in compliance with all covenants of the credit agreement at September 30, 2007 and 2006. 7.Employee and Director Benefit Plans Share-based Compensation - The Company's employee stock plan and non-employee director stock plan provide common share-based awards to employees and to non-employee directors. The plans provide for the granting of restricted stock units, options, and other share-based awards.At September 30, 2007, the employee plan and the non-employee director plan permit the granting of share options and shares of up to 4.0 million and 221,000 shares, respectively, of common stock. A committee appointed by the Board of Directors grants awards. Awards become exercisable at such times and in such installments as set by the committee. The following table summarizes the share-based compensation expense included in the Condensed Consolidated Statements of Income for all share-based compensation plans that were recorded in accordance with Statement of Financial Accounting Standards No. 123 (revised 2004), "Share-Based Payment": Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (In thousands) Medical expenses $ 224 $ 250 $ 801 $ 671 General and administrative expenses 673 2,518 3,090 5,139 Share-based compensation expense before income taxes 897 2,768 3,891 5,810 Income tax benefit (314 ) (969 ) (1,362 ) (2,034 ) Net share-based compensation expense $ 583 $ 1,799 $ 2,529 $ 3,776 For the nine months ended September 30, 2007 and 2006, net cash proceeds realized from stock option exercises and purchases under the Company's Employee Stock Purchase Plan ("Purchase Plan") were $6.4 million and $14.1 million, respectively, and the actual tax benefit realized from stock option exercises and purchases under the Purchase Plan was $5.1 million and $11.6 million, respectively. Employee Stock Purchase Plan and Stock Options The Company's Purchase Plan allows employees to purchase newly issued shares of common stock through payroll 9 Table of Contents deductions at 85% of the fair market value of such shares on the lower of the first trading day of the plan period or the last trading day of the plan period as defined in the Purchase Plan.During 2007, 49,000 and 56,000 shares were purchased at prices of $30.63 and $30.46 per share, respectively. During 2006, 158,000 and 49,000 shares were purchased at prices of $30.67 and $34.43 per share, respectively.At September 30, 2007, the Company had 665,000 shares reserved for purchase under the Purchase Plan.There were no stock option grants during the periods ended September 30, 2007 or 2006. The following table reflects the activity of the stock option plans for the nine months ended September 30, 2007: Weighted Number Weighted Average Aggregate Of Average Contractual Life Intrinsic Shares Exercise Price Remaining Value (In thousands) (per share) (In years) (In thousands) Outstanding, January 1, 2007 1,775 $ 12.94 Granted ¾ ¾ Exercised (322 ) 9.79 Cancelled (26 ) 17.94 Outstanding, September 30, 2007 1,427 $ 13.56 4.83 $ 40,845 Exercisable at September 30, 2007 891 $ 10.52 4.72 $ 28,211 The aggregate intrinsic value in the table above represents the total pretax intrinsic value (the difference between the market price of the Company's stock on September 30, 2007 and the exercise price, times the number of shares) that would have been received by the option holders had all option holders exercised their options on September 30, 2007. This amount changes based on the market value of the Company's stock and the number of shares exercisable or outstanding. The total intrinsic value of options exercised during the three months ended September 30, 2007 and 2006 was $1.1 million and $3.4 million, respectively. The total intrinsic value of options exercised during the nine months ended September 30, 2007 and 2006 was $9.9 million and $32.1 million, respectively. The following table reflects the activity of the nonvested stock options for the nine months ended September 30, 2007: Number Weighted-Average Of Grant Date Shares Fair Value (In thousands) (per share) Nonvested shares, January 1, 2007 (1) 803 $ 7.34 Granted ¾ ¾ Vested (405 ) 6.42 Canceled (12 ) 6.17 Nonvested shares, September 30, 2007 (1) 386 $ 8.35 (1) Excludes 164,000 and 150,000 shares at January 1, 2007 and September 30, 2007, respectively, which vested in 2005, but are not exercisable until 2008. As of September 30, 2007, the Company expects to recognize future total compensation cost of $1.6 million related to nonvested stock options over a weighted-average period of nine months. 10 Table of Contents Restricted Stock Units In January 2007, the Company issued 2,000 units of restricted stock ("Units") to each of the five non-employee Directors.In January 2006, the Company issued 4,000 Units to each of the six non-employee Directors.Each Unit represents a nontransferable right to receive one share of the Company's common stock and there is no cost to the recipient to exercise the Units. The Units vest according to a variety of vesting schedules or earlier based on the occurrence of certain events, including a change of control in the Company.The fair value of the transactions was based on the number of Units issued and the Company's stock price on the date of issuance, which was $35.35 and $38.49 in 2007 and 2006, respectively.Total expense associated with the Units was $99,000 and $48,000 for the three months ended September 30, 2007 and 2006, respectively. Total expense associated with the Units was $284,000 and $287,000 for the nine months ended September 30, 2007 and 2006, respectively. In August 2006, the Company issued 210,000 Units to certain members of its management.The Units vest according to a variety of vesting schedules, or earlier based on the occurrence of certain events, including a change of control in the Company.The majority of Units have a three year holding period from the date of grant. The fair value of the transaction was based on the number of Units issued, the Company's stock price on the date of issuance, which was $43.60, and an estimated forfeiture rate.A discount was applied to the Units with a holding period as a result of the lack of marketability between the vesting dates and settlement dates.The discount was estimated at the date of grant using the Black-Scholes option-pricing model with the following weighted average assumptions: expected volatility of 32.3%, risk-free interest rate of 4.8% and dividend rate of 0%. Total expense associated with the Units was $193,000 and $730,000 for the three and nine months ended September 30, 2007, which approximates the fair value of vested Units during the year.Total expense associated with the Units was $1.7 million for the three and nine months ended September 30, 2006. The Company allows employees to surrender vested Units ("Cashless Exercise") to pay for payroll withholdings.During 2007, the Company had employees Cashless Exercise 11,000 Units to pay for $2.2 million in payroll withholdings. The following table reflects the activity of the restricted stock unit plans for the nine months ended September 30, 2007: Number Aggregate Of Intrinsic Shares Value (In thousands) Outstanding, January 1, 2007(1)(2) 104 Granted 10 Vested (23 ) Canceled (1 ) Outstanding, September 30, 2007(1)(3) 90 $ 3,797 (1) The Units have no exercise price. (2) Does not include 540,000 Units that have vested but have not settled.These Units are included in outstanding shares. (3) Does not include 296,000 Units that have vested but have not settled. These Units are included in outstanding shares. As of September 30, 2007, the Company expects to recognize future total compensation cost of $2.7 million related to nonvested Units over a weighted-average period of 1.4 years. 11 Table of Contents Supplemental Executive Retirement Plan ("SERP") The Company has a non-qualified defined benefit retirement plan covering certain key employees.The Company is informally funding the benefits through the purchase of life insurance policies. Certain participant benefits are based on, among other things, the employee's average earnings of the three highest years over the five-year period prior to retirement or termination, and length of service.Other participant benefits are defined by the plan and based on length of service.Any benefits attributable to service prior to the adoption of the plan are amortized over the estimated remaining service period for those employees participating in the plan.During the quarter, four SERP participants retired and started to receive benefits under the plan. For the nine months ended September 30, 2007 and 2006, the Company contributed $680,000 and $548,000, respectively to fund benefit payments. The Company’s non- current SERP balance was $31.1 million and $30.7 million at September 30, 2007 and December 31, 2006, respectively, which is included in other liabilities in the Condensed Consolidated Balance Sheet. Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (In thousands) Components of net periodic benefit cost: Service cost $ 139 $ 126 $ 417 $ 378 Interest cost 426 399 1,278 1,197 Amortization of prior service credits 303 302 908 908 Recognized actuarial loss 52 32 157 96 Net periodic benefit cost $ 920 $ 859 $ 2,760 $ 2,579 8.Share Repurchases From January 1, 2007 through September 30, 2007, the Company purchased 585,000 shares of its common stock in the open market for $21.1 million at an average cost per share of $36.04. Since the repurchase program began in early 2003 and through September 30, 2007, the Company purchased, in the open market or through negotiated transactions, 29.2 million shares, adjusted for the two for one stock split effective December 30, 2005, for $651.9 million at an average cost per share of $22.29.On January 25, 2007, the Company's Board of Directors authorized an additional $50.0 million in share repurchases.At September 30, 2007, $53.1 million was still available under the Board of Directors' authorized plan.The repurchase program has no stated expiration date.The Company's revolving credit facility, as amended, currently allows for unlimited stock repurchases based on meeting a certain covenant ratio; however, effective March 11, 2007, the Company has halted its repurchase program pending the UnitedHealth Group merger. 12 Table of Contents 9.Earnings Per Share The following table provides a reconciliation of basic and diluted income per share: Three Months Ended September 30, NineMonths EndedSeptember 30, 2007 2006 2007 2006 (In thousands, except per share data) Basic income per share: Net income $ 34,626 $ 34,929 $ 72,747 $ 101,134 Weighted average common shares outstanding 56,162 56,332 55,865 56,706 Net income per common share $ 0.62 $ 0.62 $ 1.30 $ 1.78 Diluted income per share: Net income $ 34,626 $ 34,929 $ 72,747 $ 101,134 Interest expense on Sierra debentures, net of tax 74 185 242 562 Income for purposes of computing diluted net income per share $ 34,700 $ 35,114 $ 72,989 $ 101,696 Weighted average common shares outstanding 56,162 56,332 55,865 56,706 Dilutive options and restricted shares outstanding 665 807 701 943 Dilutive impact of conversion of Sierra debentures 2,214 5,517 2,414 5,598 Weighted average common shares outstanding assuming dilution 59,041 62,656 58,980 63,247 Net income per common share assuming dilution $ 0.59 $ 0.56 $ 1.24 $ 1.61 10.Comprehensive Income The following table presents comprehensive income for the periods indicated: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (In thousands) Net income $ 34,626 $ 34,929 $ 72,747 $ 101,134 Change in net unrealized holding loss on available-for-sale investments 1,892 1,640 535 (485 ) Change in unfunded portion of defined benefit pension plan 230 ¾ 692 ¾ Comprehensive income $ 36,748 $ 36,569 $ 73,974 $ 100,649 11.
